Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Los tribunales, en ocasiones, han actuado con un gran grado de habilidad en sus esfuerzos por encontrar alguna justificación para arrancar de las palabras de un estatuto un significado no expresado literalmente, para poder escapar de consecuencias consideradas como absurdas o severas. Pero la aplicación de este principio se aproxima tanto a las fronteras entre el ejercicio del poder judicial y el del poder legislativo, que se requiere una gran cautela y circunspección para evitar que se lleve a cabo una usurpación del poder legislativo. No es suficiente el que una ley produzca consecuencias severas o absurdas .... En ese caso el remedio a tal situación debe ser suministrado por la autoridad legislativa y no por la Corte. (Enfasis suplido.) Crooks v. Harrelson, 282 U.S. 55, 60 (1930), citado por este Tribunal en Clínica Julia v. Secretario de Hacienda, 76 D.P.R. 509, 521 (1954).
En el día de hoy nos vemos obligados, una vez más, a disentir vehementemente del criterio mayoritario de este Tribunal. En esencia, la Mayoría curiosamente sostiene que aun cuando una ley aprobada por nuestra Asamblea Legislativa sea constitucionalmente válida, este Tribunal tiene el poder o la facultad de no aplicar la misma en un caso en específico cuando entienda, a su discreción o capri-cho, que el legislador no contempló la situación particular de quien impugna su validez. Esto es, según la opinión ma-yoritaria emitida en el día de hoy, este Tribunal tiene au-toridad para convertirse en la “conciencia del legislador”, *273quedando en libertad de determinar lo que tomó o debió tomar en cuenta la Asamblea Legislativa al delimitar quié-nes formarían parte de nuestra comunidad política.
Esta abrogación de poder por parte de la Rama Judicial es, cuando menos, alarmante y la misma atenta contra la separación de poderes que es fundamental a nuestro sis-tema democrático de gobierno. No estamos facultados para ir contra la “sabiduría” del legislador por mero capricho. Asimismo, no podemos invalidar los efectos jurídicos de la aplicación de una ley, constitucionalmente válida, por sim-plemente no estar de acuerdo con las implicaciones políti-cas e ideológicas que la misma acarrea. Repetimos, el pre-cedente establecido por la mayoría del Tribunal en el día de hoy es uno peligroso y ominoso.
I
Concurrimos con la Mayoría en tanto en cuanto conva-lida la constitucionalidad de los Arts. 2.003 y 2.023 de la Ley Núm. 4 de 20 de diciembre de 1977 (16 L.P.R.A. sees. 3053 y 3073) conocida como la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3001 et seq. Esencialmente, dichos artículos requieren la ciudadanía americana para ejercer el derecho al voto en Puerto Rico, el cual derecho está con-sagrado en nuestra Constitución.
No debe quedar duda sobre la validez constitucional de este requisito. De manera general, en el preámbulo de nuestra Constitución quedó consignado el importante papel que desempeña la ciudadanía americana dentro de nuestro quehacer e identidad como pueblo. Se estableció allí, en lo pertinente a la controversia ante nos, que se consideran “factores determinantes en nuestra vida la ciudadanía de los Estados Unidos de América y la aspiración a continua-mente enriquecer nuestro acervo democrático en el dis-frute individual y colectivo de sus derechos y prerrogati-vas; la lealtad a los postulados de la Constitución Federal; la convivencia en Puerto Rico de las dos grandes culturas *274del hemisferio americano (Énfasis suplido.) Preám-bulo, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 251.
De otra parte, en cuanto al derecho al voto, nuestra Constitución establece unos requisitos básicos para ser elector en Puerto Rico. La misma delega en la Asamblea Legislativa el poder de reglamentar el procedimiento electoral. Específicamente en su Art. VI, Sec. 4, de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1982, pág. 367, dispone que:
Será elector toda persona que haya cumplido dieciocho años de edad, y reúna los demás requisitos que se determine por ley. Nadie será privado del derecho al voto por no saber leer o es-cribir o por no poseer propiedad. (Enfasis suplido.)
La Asamblea Legislativa, en el ejercicio válido de la fa-cultad delegada por la Constitución de reglamentar todo lo relativo a los procedimientos electorales,(1) dispuso en el Art. 2.003 de la Ley Electoral de Puerto Rico, ante, que será elector de Puerto Rico todo ciudadano de Estados Uni-dos de América y de Puerto Rico domiciliado en la Isla que, a la fecha de una elección haya cumplido los diez y ocho (18) años de edad, esté debidamente calificado con antela-ción a la misma y no se encuentre legalmente incapacitado para votar. Es de notar que el Art. 2.023, ante, de la refe-rida pieza legislativa señala, en lo pertinente, como pri-mera causal para solicitar la recusación de un elector el que éste no sea ciudadano de Estados Unidos de América.(2)
No obstante el mandato claro del legislador, el recurrido Juan Mari Brás pretende que este Tribunal interprete que el requisito de ser “ciudadano de Estados Unidos de Amé-*275rica y de Puerto Rico” equivale a exigir solamente una de las dos (2) ciudadanías. Esto es, el recurrido nos invita a sustituir la conjunción “y” por la disyuntiva “o”, para así concluir que el requisito de la ciudadanía americana o la puertorriqueña resulta ser suficiente en la alternativa. No podemos estar de acuerdo con dicha pretensión; la cual, de manera errónea, adopta la mayoría de este Tribunal en el día de hoy.
Existe un mandato claro y expreso por parte de la Asam-blea Legislativa de que la ciudadanía de Estados Unidos sea una condición sine qua non para poder ser elector en Puerto Rico.(3) La utilización de la conjunción “y” denota la intención indubitada de que la misma es mandatoria. Dicha conjunción podrá ser sustituida por un tribunal por la disyuntiva “o” únicamente cuando ello sea necesario para llevar a cabo el propósito del legislador.(4) Esa, cierta-mente, no es la situación en el caso ante nos. Veamos.

Desde la promulgación de la Ley Núm. 79 de 25 de junio de 1919

(5)

 (16 L.P.R.A. ant. sec. 1 et seq.) hasta la hoy vi-gente Ley Electoral de Puerto Rico, surge claramente la in-tención del legislador puertorriqueño de exigir como requi-sito la ciudadanía de Estados Unidos como condición previa al ejercicio del derecho al voto. Ese claro propósito legislativo no ha sido alterado por legislación posterior alguna.

De hecho, en cuanto a la "ciudadanía puertorriqueña”, la misma no fue incorporada, como requisito previo al ejer-cicio del derecho al voto, sino hasta el 1977, mediante la Ley Núm. 4 de 20 de diciembre de 1977 (16 L.P.R.A. see. 3001); contrario al caso del requisito de la ciudadanía ame-*276ricana el cual siempre ha sido condición para ser elector o electora en Puerto Rico.(6)
En vista de lo anterior, y ante el claro mandato legisla-tivo de que únicamente será elector “todo ciudadano de los Estados Unidos de América y de Puerto Rico domiciliado en la Isla[...]”, hay que necesariamente atender a la regla de hermenéutica contenida en el Art. 14 de nuestro Código Civil, 31 L.P.R.A. sec. 14. En dicho precepto, como se sabe, se establece que “[cjuando la ley es clara libre de toda am-bigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. Id.
El referido Art. 14 ha sido invocado anteriormente por este Tribunal al establecer el principio rector de abstención judicial, referente el mismo a que un tribunal está impe-dido de legislar por la vía judicial ante el mandato claro del legislador. Lo contrario equivaldría a la abrogación por parte de la Rama Judicial de un poder tradicional y exclu-sivamente reservado a la Rama Legislativa. Más que una interpretación de la Ley en cuestión, lo pretendido por el recurrido, y adoptado hoy por la Mayoría, constituye una redacción distinta del estatuto en cuestión, intercalándole *277al mismo limitaciones y cualificaciones que el legislador no tuvo a bien incluir.(7)
Asimismo, este Tribunal ha establecido que “[l]a litera-lidad [únicamente] puede ser ignorada [por los tribunales] cuando es claramente contraria a la verdadera intención o propósito legislativo según surja éste de la totalidad del estatuto o de la totalidad de la sección [sic] envuelta. Ya es doctrina inconmovible en nuestra jurisprudencia que la ley hay que leerla y considerarla en su totalidad, no frac-cionalmente y para encontrarle su significado el tribunal tiene que tener en cuenta el propósito de la misma’ (Én-fasis suplido y cita omitida.) Rivera Cabrera v. Registrador, 113 D.P.R. 661, 665-(1982).(8)
En atención a este principio, analizamos brevemente, en conjunto, otras disposiciones pertinentes contenidas en la Ley Electoral de Puerto Rico.
La Ley Electoral de Puerto Rico hace referencia a la ciudadanía americana en varios artículos de la misma. Dos (2) de dichos artículos son los que hoy están siendo impug-nados ante nosotros,Ta saber: el Art. 2.003, ante, estable-ciendo los requisitos para ser elector; y el Art. 2.023, ante, estableciendo el procedimiento y las causales para la recu-sación de un elector. En ambos artículos, la ciudadanía americana resulta ser indispensable: en el primero, siendo condición sine qua non para ser elector; y en el segundo, constituyendo, la falta de la misma, motivo de recusación del elector.
Por otro lado, en el Art. 2.007 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3057, se establece el procedi-miento de petición de inscripción como elector. En el mismo *278se requiere que el peticionario consigne bajo juramento el hecho de que es ciudadano de los Estados Unidos.
Es preciso destacar que ni en el Art. 2.007, ante, ni en el Art. 2.023, ante, siendo éstos los que determinan quién será elector y quién será excluido, se hizo referencia al-guna respecto a la “ciudadanía puertorriqueña”. Es decir, la “ciudadanía puertorriqueña” no es un factor imprescin-dible al momento del elector inscribirse, ni su ausencia es tan siquiera considerada al momento del elector ser recusado. De manera que, contrario a lo que sostiene la Mayoría, la existencia o no de la “ciudadanía puertorri-queña” y el hecho de que el licenciado Mari Brás y “otros como él” la invoquen, resulta ser inmaterial a la disposi-ción de la controversia ante nos.(9)
Ello, sencillamente, porque es la ciudadanía americana la que el legislador estableció como “criterio” determinante para delimitar, y excluir, quién será elector en Puerto Rico. Hasta tanto la Asamblea Legislativa no disponga lo contra-rio, ése es el marco de derecho vigente del cual el licenciado Mari Brás optó por autoexcluirse.
Así, analizadas en conjunto las disposiciones pertinen-tes de la Ley Electoral, resulta forzosa la conclusión de que es la ciudadanía americana, de manera principal y exclu-siva, la que delimita la composición de nuestra comunidad política. De esa manera lo dispuso el legislador, y sólo me-diante actuación legislativa a esos efectos podría variarse el estado de derecho vigente.(10)
*279Establecido el claro mandato legislativo contenido en la Ley Electoral de Puerto Rico, nos corresponde entonces analizar la constitucionalidad del mismo a la luz de los preceptos constitucionales locales y federales y los pronun-ciamientos judiciales, tanto de este Tribunal como del foro federal.

De entrada, debe quedar firmemente establecido que el derecho al voto es uno fundamental,

(11)

 cuya renuncia debe ser voluntaria e informada y cualquier limitación al mismo deberá sobrepasar el escrutinio estricto.

(12)


El licenciado Mari Brás en ningún momento ha plan-teado que la voluntariedad de su renuncia esté, de algún modo, viciada. De hecho, como parte del procedimiento de renuncia a la ciudadanía de Estados Unidos, el licenciado Mari Brás declaró bajo juramento, en lo pertinente, que ejercía voluntariamente su derecho a la expatriación de los Estados Unidos; que estaba consciente de que se convertía en extranjero con respecto a Estados Unidos; que de no adquirir o poseer otra nacionalidad sería un apátrida (stateless person); y que llevaba a cabo su renuncia conociendo las repercusiones de la misma.
No siendo la voluntariedad de la renuncia, entonces, motivo de controversia, huelga cualquier otro comentario a esos efectos.

Ahora bien, siendo el derecho al voto uno fundamental, el análisis constitucional sobre la validez de la limitación o restricción al mismo, necesariamente ha de efectuarse me-diante el escrutinio estricto.

(13)


*280El escrutinio estricto es el más riguroso de los tres (3) escrutinios existentes para atender la impugnación de un estatuto cuya validez constitucional se impugna a la luz de la cláusula de igual protección de las leyes.(14) Dicho escru-tinio se utiliza para analizar las llamadas clasificaciones sospechosas o cuando la clasificación afecta un derecho fundamental^(15) Bajo el mismo, se presume la inconstitu-cionalidad de la ley impugnada y el Estado tiene el peso de probar que la misma no es arbitraria, y, además, que constituye el medio menos oneroso para adelantar un interés público tan apremiante que hace necesaria la clasificación.(16)
Este Tribunal ha señalado que "están sujetas a un mi-nucioso examen judicial, por considerarse inherentemente sospechosas, todas las clasificaciones tangentes con la dig-nidad del ser humano y con el principio de la igualdad ante la ley” y que “[c]aen bajo esta categoría las clasificaciones o discrímenes por motivo de raza, color, sexo, nacimiento, origen o condición social, ideas políticas o religiosas y nacionalidad”.(17) (Enfasis suplido.) Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562, 582 (1992).
La ciudadanía, o nacionalidad, como clasificación o cri-*281terio para otorgar o retirar mediante legislación algún de-recho o privilegio, ha sido evaluada tanto por el Tribunal Supremo federal, como por este Tribunal. Los resultados han sido diversos. Veamos.
El Tribunal Supremo federal ha invalidado la utiliza-ción del criterio de ciudadanía en las siguientes circuns-tancias: para otorgar beneficios de bienestar social, Graham v. Richardson, 403 U.S. 365 (1971); para practicar la profesión legal en un estado, In re Griffiths, 413 U.S. 717 (1973); para ocupar un puesto en el servicio civil estatal (state civil service), Sugarman v. Dougall, 413 U.S. 634 (1973); para ser notario público, Bernal v. Fainter, 467 U.S. 216 (1984); para ocupar un puesto en el servicio civil federal, Hampton v. Mow Sun Wong, 426 U.S. 88 (1976); y para imponer una cuota para cubrir la educación pública a no ciudadanos de edad escolar, Plyler v. Doe, 457 U.S. 202 (1982).
De otra parte, dicho Tribunal ha validado la utilización del criterio de la ciudadanía: para ocupar un puesto elec-tivo (ya sea ejecutivo, legislativo o judicial) o puestos no electivos importantes en cualquiera de las ramas del Go-bierno estatal, Sugarman v. Dougall, ante; para ocupar la posición de policía estatal, porque están comprometidos en la ejecución de política pública y ejercen un amplio grado de discreción al hacerlo, Foley v. Connelie, 435 U.S. 291 (1978); para ocupar la posición de maestro de escuela pú-blica, por considerarse ésta una función gubernamental, Ambach v. Norwick, 441 U.S. 68 (1979); para ocupar la posición de ayudante de oficial probatorio, Cabell v. Chavez-Salido, 454 U.S. 432 (1982), y, finalmente, para poder recibir los beneficios de Medicare, se validó el requisito im-puesto por el Congreso de que los no ciudadanos debían tener residencia permanente y residir ininterrumpida-mente en los Estados Unidos por espacio de cinco (5) años, Matthews v. Diaz, 426 U.S. 67 (1976).
Específicamente en cuanto al derecho al voto, el Tribunal Supremo federal ha validado la imposición, mediante estatuto, del requisito de la ciudadanía americana. En el *282caso de Sugarman v. Dougall, ante, pág. 647, ese Tribunal sostuvo lo siguiente:
This Court has never held that aliens have a constitutional right to vote or to hold high public office under the Equal Protection Clause. Indeed, implicit in many of this Court’s voting rights decisions is the notion that citizenship is a permissible criterion for limiting such rights. [Ajlienage itself is a factor that reasonably could be employed in defining ‘political community’. (Citas omitidas y énfasis suplido.)
Contrario al desarrollo jurisprudencial en la esfera federal, con relación a la utilización del criterio de la ciuda-danía como restrictivo del derecho al sufragio, este Tribunal no ha tenido oportunidad de expresarse al respecto.
Sin embargo, en De Paz Lisk v. Aponte Roque, 124 D.P.R. 472 (1989), tuvimos ante nuestra consideración la constitucionalidad de una disposición legal que requería la ciudadanía americana para ser maestro de escuela pública. En dicha ocasión, utilizando el escrutinio estricto, una ma-yoría de este Tribunal invalidó la misma por considerar que tal condición —de ciudadano americano— no era indispensable a la idoneidad profesional del maestro, o irrem-plazable, en cuya ausencia el maestro “no puede ser porta-voz adecuado de los valores comunitarios de la sociedad puertorriqueña”.(18) Esto es, una mayoría de este Tribunal encontró que el exigir la ciudadanía americana para ase-gurarse de que los maestros de escuelas primarias puedan educar a nuestros hijos y transmitir de forma apropiada nuestros valores no constituye un interés apremiante del Estado, por existir medios menos onerosos.
En cuanto al caso que nos ocupa, es preciso determinar si existe algún interés apremiante por parte del Estado al exigir la ciudadanía americana como requisito previo al ejercicio del derecho al voto. Ello, ya que, como dijéramos *283anteriormente, en nuestro ordenamiento la ciudadanía constituye una clasificación inherentemente sospechosa y estamos ante un derecho que goza de carácter fundamental.
No albergamos duda sobre la existencia de intereses apremiantes por parte del Estado que justifican la referida intervención sobre el derecho al voto. En este sentido, con-currimos con la Mayoría. Veamos. .
Mediante la exigencia del requisito de la ciudadanía de Estados Unidos, la LEGISLATURA no hace otra cosa que hacerse eco de los pronunciamientos contenidos en nuestra Constitución, resaltando la esencia de la ciudadanía ame-ricana como parte integral de nuestra identidad como pueblo y piedra angular de nuestro vínculo a los Estados Unidos. Además, mediante dicha actuación, nuestra Asam-blea Legislativa llevó a cabo la afirmación última de definir nuestra comunidad política.(19)
Es decir, cónsono con lo dicho anteriormente, el requi-sito de la ciudadanía americana para ser elector en Puerto Rico sirve para delimitar quién es parte de nuestro cuerpo electoral y para excluir a aquellos forasteros que residen en la Isla, pero que nuestro Legislador no ha querido que for-men parte de nuestra colectividad política. Por último, se-gún sostiene la Mayoría “con ello se le otorga la debida reciprocidad electoral a los ciudadanos norteamericanos residentes y domiciliados en Puerto Rico”. (Énfasis en el original.) Opinión mayoritaria, pág. 194.
Así, pues, es inescapable la conclusión de que el requi-sito de la ciudadanía americana, incorporado en los Arts. 2.003 y 2.023 de la Ley Electoral de Puerto Rico, ante, es constitucional.
*284HH
De todo lo antes expuesto surge con meridiana claridad, en resumen, que: el requisito de la ciudadanía americana es uno que, por mandato legislativo, resulta ser imprescin-dible y necesario para poder ejercer el derecho al voto en nuestra jurisdicción; este requisito, contrario incluso al de la “ciudadanía puertorriqueña”, es uno que se ha exigido desde tiempo inmemorial por el legislador puertorriqueño; y que la exigencia de dicho requisito es una completamente válida desde un punto de vista constitucional.(20)
Esa situación es una que puede, o no, gustarle a los in-tegrantes de este Tribunal; de hecho, personalmente simpa-tizamos con la posición del peticionario Juan Mari Brás. Ello, sin embargo, es completamente inmaterial a la co-rrecta solución jurídica de este caso ya que se supone que nuestras preferencias ideológicas, gustos y criterios perso-nales no influyan sobre nuestras decisiones. La determina-ción de si la situación jurídica que plantea el caso ante nuestra consideración debe, o no, ser alterada corresponde hacerla, de manera exclusiva, al poder legislativo.
En fin, no podemos suscribir la opinión mayoritaria emi-tida en el presente caso por razón de que la misma consti-tuye un claro acto de usurpación judicial de la facultad que nuestra Constitución delegó en la Rama Legislativa.
Es por ello que nos vemos obligados a disentir.
*285— O —

 Potestad que ha sido reconocida reiteradamente por este foro y por el Tribunal Supremo de Estados Unidos. P.R.P. v. E.L.A., 115 D.P.R. 631 (1984); P.S.P., P.P.D., P.I.P v. Romero Barceló, 110 D.P.R. 248, 256 (1980); P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 744 (1976); y Rodriguez v. Popular Democratic Party, 457 U.S. 1, 8 (1982).


 Es preciso señalar que este artículo, al esbozar las causas para la recusación de un elector, especifica que la falta de la ciudadanía americana es una de ellas, mientras que no hace referencia alguna a la falta de la “ciudadanía puertorriqueña” para ser recusado.


 La imposición de dicha condición, como discutiremos más adelante, es válida constitucionalmente.


 Pérez, Pellot v. J.A.S.A.P., 139 D.P.R. 588 (1995); Pueblo v. Colón Rosa, 96 D.P.R. 601, 607 (1968); Pueblo v. Mantilla, 71 D.P.R. 36, 42-43 (1950); R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da. ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. I, pág. 359.


 Primer intento por parte de la Asamblea Legislativa de reglamentar el pro-cedimiento eleccionario en Puerto Rico.


 Del historial legislativo no surge razón particular alguna por la cual el legis-lador incorporó la condición de ser “ciudadano puertorriqueño” en el 1977. Sin embargo, referente al carácter o alcance de dicha ciudadanía, con motivo de un debate surgido con relación al requisito de la ciudadanía americana y de Puerto Rico para ser gobernador, el señor García Méndez cualificó:
se puede ser ciudadano de Puerto Rico por el sólo nacimiento y todavía no ser, por alguna razón, ciudadano de Estados Unidos, en el caso, por ejemplo, si-guiente: Cuando nazca una persona en un barco dentro de los límites jurisdiccionales de varias millas, que yo no me acuerdo, y hasta tanto no se haya determinado si el padre lo inscribió como de la nacionalidad que él ostenta, o si ha dejado que, por haber nacido aquí, sea ciudadano puertorriqueño. Porque el nacimiento hoy, deter-mina la ciudadanía.” (Énfasis suplido.) 3 Diario de Sesiones de la Asamblea Consti-tuyente 1733 (1961).
Por otro lado, contrario a lo aseverado por la Mayoría, al escolio 26, en cuanto a que la no inclusión del requisito de la “ciudadanía puertorriqueña” en el Art. 2.023 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3073, crea una “inconsistencia”, es preciso destacar que esto es así sólo en cuanto a la “ciudadanía puertorriqueña”, mas no en cuanto a la ciudadanía americana. Esto es, la exigencia del requisito de la ciudadanía americana es constante, en lo relevante, a través de la legislación electoral; indicativo de la indubitada intención del legislador respecto a la indispensabi-lidad de la misma.


 Véanse: Rivera Cabrera v. Registrador, 113 D.P.R. 661, 665 (1982); Ferretería Matos Inc. v. P.R. Tel. Co., 110 D.P.R. 153, 156 (1980); Román v. Superintendente de la Policía, 93 D.P.R. 685, 686 (1966); Atiles, Admor. v. Comisión Industrial, 77 D.P.R. 16, 20 (1954); Clínica Juliá v. Secretario de Hacienda, 76 D.P.R. 509, 521-523 (1954).


 Véanse: Xerox Corp. v. Srio. de Hacienda, 115 D.P.R. 668 (1984); Cancora Marina, Inc. v. Srio. de Hacienda, 114 D.P.R. 248, 254 (1983); P.P.D. v. Gobernador, 111 D.P.R. 8 (1981); Fraticelli v. Comisión Industrial, 105 D.P.R. 363, 367 (1976); Warner Lambert Co. v. Tribunal Superior, 101 D.P.R. 378, 386 (1973).


 Esto es, aun si concediéramos la existencia de la “ciudadanía puertorri-queña” —y que la misma tuviera alcance más allá de nuestra extensión territorial; aun si incorporáramos al texto de los Arts. 2.023, ante, y 2.007 (16 L.P.R.A. see. 3057), la “ciudadanía puertorriqueña” como criterio adicional para solicitar la recu-sación y para solicitar la inscripción, respectivamente; no estando facultados para intercambiar la “y” por la “o”, por ello no ser necesario para cumplir con el propósito del legislador; aun con todo lo anterior, el recurrido Mari Brás todavía estaría impe-dido de votar, ya que al menos serían requisito ambas ciudadanías.


 A esos efectos, nos resulta curioso que la Mayoría reconoce que el Estado puede validamente requerir la ciudadanía de Estados Unidos como condición previa para el ejercicio del derecho al voto. Sin embargo, razona que, en vista de que “no existe obligación federal alguna que le requiera exigir tal condición”, el Estado puede optar por también conceder el derecho al voto a los que son sólo ciudadanos de ese *279Estado. Estamos de acuerdo; pero, distinto a la Mayoría, somos de la opinión de que DICHA FACULTAD COMPETE A LA RAMA LEGISLATIVA, NO A ESTE TRIBUNAL.


 Véanse: P.I.P. v. C.E.E., 120 D.P.R. 580, 615 (1988); P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 221 (1981). En lo federal, véanse: Reynolds v. Sims, 377 U.S. 533, 561-562 (1964); Bullock v. Carter, 405 U.S. 134 (1972).


 Véanse: Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84, 92 (1980); P.P.D. v. Admor. General de Elecciones, ante, pág. 207.


 Cabe notar, que en la jurisdicción norteamericana, el Tribunal Supremo federal ha señalado reiteradamente que las restricciones al ejercicio del derecho al voto basadas en edad, domicilio y ciudadanía no son sospechosas, por lo que deberán ser sometidas al escrutinio racional. Hill v. Stone, 421 U.S. 289, 295 (1975), Sugar-*280man v. Dougall, 413 U.S. 634, 642 (1973); Kramer v. Union School District, 395 U.S. 621 (1969).
De hecho, en atención a dichos pronunciamientos del más alto foro judicial federal, el Tribunal Supremo del estado de Colorado sostuvo que el requisito de la ciudadanía para ejercer el derecho al voto no entraba en conflicto alguno con la cláusula de igual protección de las leyes contenida en la Decimocuarta Enmienda de la Constitución federal. Skafte v. Rorex, 553 P.2d 830, 832 (1976).
Sin embargo, como se sabe, en nuestra jurisdicción el derecho al voto goza de carácter fundamental con rango constitucional, siendo esto lo que activa la aplicación del escrutinio estricto. Art. II, Sec. 2, Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1.


 Aclaramos que el tercero de dichos criterios, el llamado escrutinio interme-dio, no ha sido adoptado en Puerto Rico. San Miguel Lorenzana v. E.L.A., 134 D.P.R. 405 (1993).


 San Miguel Lorenzana v. E.L.A., ante, págs. 430-431; Vélez v. Srio. de Justicia, 115 D.P.R. 533, 537 (1984); León Rosario v. Torres, 109 D.P.R. 804, 813 (1980).


 Defendini Collazo et al. v. E.L.A., Cotto, 134 D.P.R. 28 (1993); Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992); P.N.P. y P.I.P. v. Rodríguez Estrada, 122 D.P.R. 490 (1988), López Vives v. Policía de P.R., 118 D.P.R. 219 (1987).


 Wackenhut Corp. v. Rodríguez Aponte, 100 D.P.R. 518, 531 (1972).


 De Paz Lisk v. Aponte Roque, 124 D.P.R. 472, 488 (1989). En aquella ocasión, como hoy, sostuvimos —mediante opinión disidente— la validez incuestionable de la ciudadanía americana como criterio para delimitar quienes forman parte de nuestra comunidad política. Id., pág. 526.


 Nos reiteramos en nuestros pronunciamientos que hiciéramos en nuestra opinión disidente en De Paz Lisk v. Aponte Roque, ante, pág. 526, a los efectos de que: “La ciudadanía es un estado y relación continua con una sociedad; significa algo más importante que la mera presencia física o residencia en un país. Implica una adhe-sión a nuestros valores y un compromiso solemne con los postulados de nuestro sis-tema constitucional democrático.” (Enfasis en el original y escolio omitido.)


 Haciendo referencia a criterios de hermenéutica para justificar la no aplica-ción de un estatuto perfectamente válido constitucionalmente, la Mayoría cita en apoyo de su actuación principalmente seis decisiones de este Tribunal; a saber: Giménez v. J.E.E., 96 D.P.R. 943 (1968); Ortiz Angleró v. Barreto Pérez, ante; P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980); P.P.D. v. Admor. General de Elecciones, ante; y Milán Rodríguez v. Muñoz, 110 D.P.R. 610 (1981).
No hay duda de que un análisis superficial de los referidos casos causa la im-presión de que algunas de las expresiones hechas en dichos casos por este Tribunal sostienen la errónea actuación en que hoy incurre la Mayoría. Un examen jurídico un poco más profundo de dichas decisiones, sin embargo, demuestra que las mismas tienen que ser tomadas y analizadas a la luz, y en el contexto, de las situaciones de hechos en que dichas expresiones fueron hechas; situaciones de hechos que son com-pletamente distintas a la del caso que hoy ocupa nuestra atención, razón por la cual dichas expresiones no son aplicables al caso de autos. La acción de la Mayoría al citar las referidas decisiones no pasa de ser un atropellado, y erróneo, intento de justificar un burdo acto de legislación judicial.